DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 As directed by amendment filed on 6/30/2021, claims 1-8 and 11-14 are amended, claims 16-20 are canceled, no claims have been added. Therefore, claims 1-15 are currently pending in the application.
Applicant’s amendments of the drawings have overcome each and every drawing objection previously set forth in Non-Final Office Action mailed 3/30/21 (hereinafter referred to as “Non-Final”). Therefore, each and every drawing objection set forth in the Non-Final is withdrawn at this time.
Applicant’s replacement drawing sheet dated 6/30/2021 is accepted by the Examiner.
Applicant’s amendments of the specification have overcome each and every specification objection previously set forth in the Non-Final. Therefore, each and every specification objection set forth in the Non-Final is withdrawn at this time.
Applicant’s amendments of the claims have overcome some of the claim objections previously set forth in the Non-Final. Claim objections regarding claims 13 and 14 are upheld and are reiterated below in an updated form based on applicant’s amendments. The claim objections of claim 1 and 16 as set forth in the Non-Final are withdrawn at this time.
Applicant’s amendments of the claims have overcome each and every of the claim rejections under 35 U.S.C. 112 set forth in the Non-Final. Therefore, each and every claim rejection under 35 U.S.C. 112 set forth in the Non-Final is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see page 9 of Applicant’s Argument’s and Remarks Made in Amendment, filed 6/30/21, with respect to the rejection(s) of claim(s) 1-3, 10-17, and 20 under 35 U.S.C. 102(A)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Funk et al. (US 2018/0272106) and various secondary references.
Applicant’s arguments, see pages 9-10 of Applicant’s Argument’s and Remarks Made in Amendment, filed 6/30/21, with respect to the rejection(s) of claim(s) 4, 5-9, 18-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Funk et al. (US 2018/0272106) and various secondary references.
Claim Objections
Claims 13-14 are objected to because of the following informalities:  
Claim 13, line 2 recites “the first end of the instrument”. The Examiner believes this claim limitation should be amended to recite “the first end of the catheter”. As the Applicant’s amendment has amended the instrument to be a catheter.
Claim 14, line 2 recites “the first end of the instrument”. The Examiner believes this claim limitation should be amended to recite “the first end of the catheter”. As the Applicant’s amendment has amended the instrument to be a catheter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 4 recites “wherein the 
Claim 12, line 1 recites “a portion of the instrument”. There is insufficient antecedent basis for this claim limitation within the claim. Based on the Applicant’s amendments, the Examiner believes “the instrument” should be amended to be “the catheter”. Therefore, for the purpose of examination, the limitation “a portion of the instrument” will be interpreted as “a portion of the catheter”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk et al. (US 2018/0272106; hereinafter “Funk”).
With regards to claim 1, Funk discloses (See Figs. 3-4) a delivery device (200) for delivering a catheter (230) into a catheter assembly (See Fig.3), the delivery device comprising: 
a housing (210) having a proximal end (See Examiner annotated Fig. 3 below; hereinafter referred to as “Fig. A”), a distal end (See Fig. A below), and a slot (213); 
a guide feature (250) disposed within the housing (See [0047] “The actuator 250 includes…a second portion 252…disposed within the housing 210”), wherein the guide feature extends through the slot [0048] “the housing 210 defines a slot 213 configured to receive a portion of the actuator 250”), wherein the guide feature comprises a channel (See Fig. A below), wherein the channel is generally U-shaped (See Fig. A below); and 

    PNG
    media_image1.png
    376
    603
    media_image1.png
    Greyscale

a catheter (230) disposed within the housing (See [0046] “the catheter 230 can be disposed in the housing 210 in a U-shaped configuration”) and extending through the channel that is generally U-shaped (See Fig. A above), wherein in response to movement of the guide feature along the slot in a distal direction, the catheter moves through the channel and a first end 
With regards to claim 2, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that in response to movement of the guide feature (250) along the slot (213) in the distal direction a first distance (D3), the first end (232) of the catheter (230) is advanced in the distal direction a second distance (D4), wherein the second distance is greater than the first distance (See [0050] “moving the actuator 250 a first distance D3 results in the distal end portion 232 of the catheter 230 being moved in a second distance D4 that is substantially twice the first distance D3”).
With regards to claim 3, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that the first end (232) of the catheter (230) is advanced in the distal direction beyond the distal end (See Fig. A above) of the housing (210) in response to the guide feature (250) being fully advanced along the slot (213) in the distal direction (See Figs. 3-4, which shows that upon the guide feature/actuator 250 being fully advanced the first end 232 of the catheter 230 is advanced beyond the distal end of the housing 210).
With regards to claim 4, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that the housing (210) further comprises extension tubing (233 and see [0042] “a coupler 233…configured to physically and fluidically couple the catheter 230 to any suitable device and/or reservoir (e.g., a syringe, a fluid reservoir, a sample reservoir, 
With regards to claim 8, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that the delivery device (200) further comprises support tubing (252 and see [0047] “The second portion 252 of the actuator 250 can be for example, a relatively rigid sleeve, tube, conduit, channel, and/or the like”) extending from the guide feature (250) and coupled to the guide feature, wherein in response to movement of the guide feature along the slot in the distal direction a first distance (D3), the catheter (230) moves through the support tubing (See [0047] “the portion of the catheter 250 can move substantially freely through the second portion 252 of the actuator 250”. The Examiner notes that there is a typographical error in this passage with regards to the catheter being reference numeral 250.) and a first end (See Examiner annotated Fig. 4 below, hereinafter referred to as “Fig. B”) of the support tubing is advanced in the distal direction the first distance (D3).

    PNG
    media_image2.png
    331
    506
    media_image2.png
    Greyscale

With regards to claim 9, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that the channel (See Fig. A above) is horizontally oriented within the housing (210) (See Figs. 3-4, which shows that the channel is horizontally oriented within the housing.).
With regards to claim 11, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that a portion of the catheter (230) between the second end (231) of the catheter and the guide feature (250) is generally parallel with a longitudinal axis of the delivery device (200) (See Examiner annotated Fig. 3 below, hereinafter referred to as “Fig. C”).

    PNG
    media_image3.png
    468
    814
    media_image3.png
    Greyscale

With regards to claim 12, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that a portion of the instrument (230) (Wherein the instrument is being interpreted as the catheter 230) between the second end (231) of the catheter and the guide feature (250) is angled with respect to a longitudinal axis of the delivery device (200) (See Examiner annotated Fig. 3 below, hereinafter referred to as “Fig. D”).

    PNG
    media_image4.png
    468
    814
    media_image4.png
    Greyscale

With regards to claim 13, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that a portion of the catheter (230) between the first end (232) of the instrument (230) and the guide feature (250) is parallel with a longitudinal axis of the delivery device (200) (See Fig. C above).
With regards to claim 14, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that a portion of the catheter (230) between the first end (232) of the instrument (230) and the guide feature (250) is angled with respect to a longitudinal axis of the delivery device (200) (See Fig. D above).
With regards to claim 15, Funk discloses the claimed invention of claim 1, and Funk further discloses (Figs. 3-4) that the guide feature (250) further comprises an advancement tab (See [0047] “the actuator 250 can be arranged as a push button, tab, knob, slider, etc.”) configured to be moved by a hand of a user (See [0039] “manipulate the device 200 with one hand (i.e., single-handed use)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 -7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Blanchard et al. (US 2014/0094774; hereinafter “Blanchard”).
With regards to claim 5, Funk discloses the claimed invention of claim 1, however, Funk is silent with regards to the delivery device further comprising a guidewire disposed within the catheter, wherein in response to movement of the guide feature along the slot in the distal direction, the guidewire and the catheter move through the channel.
Nonetheless, Blanchard teaches (Figs. 34-38 and 41A-41B) a delivery device (10) further comprising a guidewire (22) disposed within the catheter (44) (See [0056] “the catheter tube 44 is disposed over the needle 16, which in turn is disposed over the guidewire 22”), wherein in response to movement of the guide feature (20) along the slot (34) in the distal direction, the guidewire and the catheter move through a channel (See [0136] “the guidewire lever 24 can include a catheter advancement feature that enables the guidewire lever to distally advance the catheter 42 in addition to advancing the guidewire as described above” wherein the guidewire advancement assembly 20 includes the guidewire lever 24 as defined within [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery device of Funk with a teaching of Blanchard such that the delivery device further comprises a guidewire disposed within the catheter, wherein in response to movement of the guide feature along the slot in the distal direction, the guidewire 
The delivery device of Funk modified in view of Blanchard will hereinafter be referred to as the delivery device of Funk and Blanchard.
With regards to claim 6, the delivery device of Funk and Blanchard teaches the claimed invention of claim 5, however, Funk does not teach that a first end of the guidewire is advanced in the distal direction beyond the distal end of the housing in response to the guide feature being fully advanced along the slot in the distal direction.
Nonetheless, a further teaching of Blanchard teaches (Figs. 34-38 and 41A-41B) that a first end (“Free distal end” see [0125] “the guidewire 22 is positioned…such that the free distal end thereof can distally extend from the open distal tip of the needle 16”) of the guidewire (22) is advanced in the distal direction beyond the distal end (See Examiner annotated Fig. 34 below; hereinafter referred to as Fig. E) of the housing (12) in response to the guide feature (20) being fully advanced along the slot (34) in the distal direction (See [0136]).

    PNG
    media_image5.png
    464
    680
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery device of Funk and Blanchard with a further teaching of Blanchard such that a first end of the guidewire is advanced in the distal direction beyond the distal end of the housing in response to the guide feature being fully advanced along the slot in the distal direction. One of ordinary skill in the art would have been motivated to make this modification, as Blanchard teaches that it would be beneficial to include a guide wire such that the guide wire can be used to direct the catheter tube through the insertion site of the patient into the accessed vessel and dilate the insertion site in advance of the catheter insertion (See [0082] of Blanchard).
With regards to claim 7, the delivery device of Funk and Blanchard teaches the claimed invention of claim 5, however, Funk is silent with regards to in response to movement of the guide feature along the slot in the distal direction a first distance, a first end of the guidewire is advanced in the distal direction a second distance, wherein the second distance is greater than the first distance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery device of Funk and Blanchard with a further teaching of Blanchard such that in response to movement of the guide feature along the slot in the distal direction a first distance, a first end of the guidewire is advanced in the distal direction a second distance, wherein the second distance is greater than the first distance. One of ordinary skill in the art would have been motivated to make this modification, as it is desirable to have a relatively longer length of guidewire extension into the vein or other patient vessel so as to more suitably guide the catheter into the patient’s body (See [0126] of Blanchard).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Devgon et al. (US 2017/0216564; hereinafter “Devgon”).
With regards to claim 10, Funk discloses the claimed invention of claim 1, and although Funk does not explicitly disclose that the channel is vertically oriented within the housing Funk does disclose that the arrangement of components may be modified (See [0082]). 
Nonetheless, Devgon teaches (See Figs. 1-4 and 19-20) a delivery device (200) comprising U-shaped channel (See Examiner annotated Fig. 20 below, hereinafter referred to as “Fig. F”) that is vertically oriented within a housing (See Fig. F below).

    PNG
    media_image6.png
    472
    441
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the delivery device of Funk with a teaching of Devgon such that the U-shaped channel is vertically oriented within the housing. Devgon teaches a vertically oriented channel as an alternative way of providing a channel for guiding a catheter. Furthermore, the choice of a vertically or horizontally oriented channel appears to constitute a mere rearrangement of parts and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783